UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7804


REGINALD BERNARD MOONEY,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; WARDEN, FCI Edgefield,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:08-cv-03652-PMD)


Submitted:    January 19, 2010               Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Bernard Mooney, Appellant Pro Se.       Barbara Murcier
Bowens, Assistant United States Attorney, Columbia, South
Carolina; William Jacob Watkins, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald Bernard Mooney, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate    judge    and    denying    relief    on    his    28 U.S.C.    §   2241

(2006)   petition.       We    have     reviewed   the    record    and     find   no

reversible    error.         Accordingly,     although     we    grant    leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Mooney v. United States, No. 3:08-cv-03652-

PMD-JRM (D.S.C. Sept. 8, 2009). ∗             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




     ∗
        Any issues Mooney seeks to raise other that the
applicability of the Supreme Court’s decision in Watson v.
United States, 552 U.S. 74 (2007), must be raised in the
sentencing court, in a motion to vacate under 28 U.S.C.A. 2255
(West Supp. 2009) after obtaining authorization to do so.   28
U.S.C. § 2244(b)(3) (2006), § 2255(h).



                                          2